DETAILED ACTION
This office action is in response to applicant’s amendments/arguments filed on 02/16/2022.
Currently claims 1-5 are pending in the application.

EXAMINER’S AMENDMENT
Independent claim 1 is allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 08/20/2021, is hereby withdrawn and claim 5 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 5 requires all the limitations of allowable claim 1.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2022 filed before the mailing date of the office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner. 

Allowable Subject Matter
In light of applicant’s amendments filed on 02/16/2022 and associated persuasive arguments,
Claims 1-5 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Independent claim 1 is allowable because the closest prior art US Patent Pub # US 2015/0047893 A1 to Akita teaches, a package (1a; Fig. 1; [0044]; i.e. package) comprising: 2a package body (2; Fig. 1; [0044]; i.e. package body) formed by stacking a plurality of 3insulating layers (c1 and c2; Fig. 1; [0044]; i.e. insulating layers) and having a front surface (3; Fig. 1; [0044]; i.e. front surface) including 4a mounting area (where electrodes 14 are mounted; Fig. 1; [0046]) of an electronic component (crystal oscillator; [0046]), 

    PNG
    media_image1.png
    506
    602
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    247
    575
    media_image2.png
    Greyscale

a back 5surface (4; Fig. 1; [0044]; i.e. back surface) located at an opposite side to the front 6surface (3) and a side surface (5; Fig. 1; [0048]; i.e. side surface) located between the front 7surface (3) and the back surface (4);  
8a hollow portion (7; Fig. 1; [0047]; i.e. cavity) and opening on the front 10surface (3) of the package body (2);  
11a plurality of electrode pads (10; Fig. 2; [0047]; i.e. mounting electrode) placed on 12bottom surfaces of the hollow portions (7);  13and 
wherein issurfaces of the electrode pads (10) are located at a lower 19position (near the bottom of the cavity 7; Fig. 2; [0047]) with respect to the front surface (3) of the 20package body (2), 
Furthermore, US Patent Pub # US 2003/0166312 A1 to Lee teaches, a plurality of hollow portions (120; Fig. 2; [0049]; i.e. multiple recesses) arranged so as to be 9adjacent to each other;  
14a partition wall (part of dielectric substrate member 111 between two recesses 120; Fig. 2; [0047]) formed by at least one insulating layer (111) isthat forms the package body (110; Fig. 2; [0047]; i.e., interposer substrate),
21the plurality of hollow portions (120) are arranged, when 22viewed from above, so as to be adjacent to each 23other at opposite sides of the partition wall (part of dielectric substrate member 111), and  
11a plurality of electrode pads (122; Fig. 2; [0049]; i.e. conductive pads) individually placed on 12respective bottom surfaces of the hollow portions (120; Fig. 2; [0049]; Lee teaches that multiple recesses 120 each include a conductive pad 122 at the bottom);  13and 
24the electrode pads (122) are electrically connected to 25respective conductor layers (126; Fig. 3; [0049]; i.e. conductive pads) that are formed on the 26back surface (114; Fig. 3; [0049]; i.e. lower surface) and/or the side surface of the package 27body (110).
Note: Lee teaches in para. [0049] that the multiple recesses or vias 120 each include a conductive pad or terminal 122 at a bottom. The conductive pads or terminals 122 are interconnected to other conductive pads 126 on a lower surface 114 of interposer substrate 110. Such conductive pads 126 may be substantially directly below conductive pads or terminals 122 and merely comprise an opposing surface or, more typically, the conductive pads 126 may be placed at various predetermined locations laterally offset and remote from their associated conductive pads or terminals 122 and electrically connected thereto by conductive traces 124.Note: 

    PNG
    media_image3.png
    203
    685
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    198
    506
    media_image4.png
    Greyscale

However, neither Akita nor any cited prior art, appear to explicitly disclose, in context, the partition wall having protruding banks that swell upward at both edge sides, on a front surface side, of the partition wall;
Specifically, the aforementioned ‘the partition wall having protruding banks that swell upward at both edge sides, on a front surface side, of the partition wall,’ is material to the inventive concept of the application at hand to prevent contact (i.e. short-circuit) between the solders provided to the tips of the leads and the surfaces of the electrode pads, thus, improving device reliability.
Examiner’s Note: The applicant stated the same argument in the “Remarks” in line with para. [0018] – [0020] of the specification.
Dependent claims 2-5 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 2-5 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


05/19/2022